The Chancellor.
In this case it appears that the parties were married in January, 1865, lived together about three weeks, and since that time have lived apart. There is no evidence that defendant deserted the petitioner any more than that she *343deserted him; I think not so much. They were boarding at her father’s. After some disagreement, she went away on a visit to her uncle, leaving him at her father’s. She never came back while he remained there; after he left her father’s, she came back. The circumstances under which they separated do not appear.
The decree for divorce must be denied, and the petition dismissed.